 

e Ww

SDN

10
M1
12
13
14
15
16
17
18

19
20
21
22
23
24
25

Case 2:19-cv-00132-JLR Document 19 Filed 05/23/19 Page 1 of 4

CARMEN JOHN PERRI,

¥.

THE HONORABLE JAMES L. ROBART

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

Plaintiff,

MAYFLOWER PARK HOTEL, INC.,

 

 

 

Defendant.
CARMEN JOHN PERRI,
Plaintiff,
v.
425 QUEEN ANNE, LLC,
Defendant.

 

 

STIPULATED ORDER OF DISMISSAL WITH PREJUDICE - 1

No. 2:19-cv-00132-JLR

No. 2:19-cv-00132-JLR

STIPULATED ORDER OF DISMISSAL
WITH PREJUDICE

(RELATING TO No: 2:19-cvy-00132-JLR)

Clerk's Action Required

No, 2:19-cv-00137-JLR

THE LAW OFFICE OF DAN N. FIORITO
Il
844 NW 48" Street
Seattle, Washington 98107
Tek (206) 299-1582
Fax (206) 770-7590

 

 
 

wn f& WwW bw

co & SH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 2:19-cv-00132-JLR Document 19 Filed 05/23/19 Page.2 of 4

 

 

 

CARMEN JOHN PERRI,
Plaintiff,
v.
621 APARTMENTS, LLC,
Defendant.
CARMEN JOHN PERRI,
Plaintiff,
¥i.

SORRENTO HOTEL PARTNERSHIP,

Defendant.

CARMEN JOHN PERRI,
Plaintiff,
Vv.

2301 THIRD AVENUE, LP,

Defendant.

 

No: 2:19-cv-00139-JLR

No: 2:19-cv-00144-JLR.

No: 2:19-cv-00297-JLR

IT IS HEREBY STIPULATED AND AGREED by the parties, Carmen John Perri and

the Mayflower Park Hotel, Inc., through their designated counsel, that the court dismiss with

prejudice Case No. 2:19-cv-00132-JLR (including all claims and counterclaims asserted and

assertable) and without award of costs or attorneys’ fees to either party.

if

Ht

STIPULATED ORDER OF DISMISSAL WITH PREJUDICE - 2 THE LAW OFFICE OF DAN N. FIORITO

No. 2:19-¢v-00132-JLR

Nl
844 NW 48" Street
Seatile, Washington 98107
Tel (206) 299-1582
Fax (206) 770-7590

 

 
So oO ~~ an uw &

10
11
12
13
14
15
16
17
18
19
20
21
29
23
24
25

 

 

Case 2:19-cv-00132-JLR Document19 Filed 05/23/19 Page.3 of 4

 

 

Dated: May 22, 2019 Dated: May 22, 2019
LAW OFFICES OF DAN FIORITO I] BUCHALTER, A Professional Corporation
By: _/s/ Dan Fiorito IT By: _/s/ David C. Spellman
Dan Fiorito Il, WSBA #34009 David C, Spellman, WSBA #15884
Attorney for Plaintiff Attorneys for Defendant
STIPULATED ORDER OF DISMISSAL WITH PREJUDICE - 3 THE LAW OFFICE OF DAN N. FIORITO
No. 2:19-cv-00132-JLR m

844 NW 48" Street
Seattle, Washington 98107
Tel (206) 299-1582
Fax (206) 770-7590

 

 
 

10
11

12.

13

14

15
16
17
18
19
20
21
22
23

24

25

 

 

Case 2:19-cv-00132-JLR Document19 Filed 05/23/19 Page 4 of 4

IT IS SO ORDERED:

‘
Dated this]| “Bay of May, 2019.

 

2a i at.
he! phe
am Se ae | a.” ae
FRSUEiE ait eters ee A

 

 

Honorabf#sames L. Robart
United States District Court Judge

Presented by:

BUCHALTER

/s/ David C. Speliman
David C, Spellman, WSBA #15884
Attorney for Defendant

Approved as to Form and Notice of Presentation Waived:

 

/s/ Dan Fiorito LT

Dan Fiorito IT, WSBA #34009

Attorney for Plaintiff
STIPULATED ORDER OF DISMISSAL WITH PREJUDICE - 4 HE LAW OFFICE OF DAN N, FLORITO
No, 2:19-cv-00132-JLR . m

844 NW 48" Street
Seattle, Washington 98107
Tel (206) 299-1582
Fax (206) 770-7590

 

 
